In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
SHAWN SHORKEY,           *
                         *                         No. 15-768V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *
                         *                         Filed: March 16, 2017
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; influenza (“flu”) vaccine;
                         *                         chronic inflammatory demyelinating
             Respondent. *                         polyneuritis (“CIDP”).
*********************

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for Petitioner;
Colleen C. Hartley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 16, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Shawn Shorkey on July 23, 2015. In his
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table, 42 C.F.R. §100.3(a), and which he received on
November 15, 2012, caused him to suffered chronic inflammatory demyelinating
polyneuritis (“CIDP”). Petitioner further alleges that he suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition.

       Respondent denies that the flu vaccine caused petitioner’s alleged CIDP or
any other injury and further denies that his alleged current disabilities are a sequela
of a vaccine-related injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $35,000.00 in the form of a check payable to
       petitioner, Shawn Shorkey. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1329V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                  IN TliK'UNlTE'J) STAT.ES Cf)URT OF JrE))l~RAL CLAIMS
                        .     OFFICE OF SPECIAL MASTERS

                                                  )
SHAWN SHORKEY,                                    )
                                                 ')
         Petitioner,                              )       No. 15-768V (ECF)
                                                  )       Special Master Moran
'v.                                               }
                                                  )
 SECRETARY OF HEALTI-l AND                        )
 HU1\IIAN SERVICES,                               )
                                                  )
         Respondent.                              )
 -----_,......-~- -~~--- · ·~------~




                                             STIPULATION

         The parties hereby stipulate ti,) the fo llowing matte1·s:

          I, Pctilioner, Shawn Shorkey, filed a petiti ot~ forvnccine compensation undel' the Natio nal

 Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-1 0 lo 34 (the ''Vaccine Program"). The

 pctitio1) seeks co1npe1isution for injuries allegedly related to petitlonel''s i·eceipt of the influenza

 ("flu'') vaccine, which vaccine is contained in llic Vaccine lnjmy Table-(the "Table"), 42 C.F.R. §

 l 00.~ (a).

         2. Petitioner received n flu vaccine on or nbout November I 5, 2012.

         J . The vaccine was administered within the United States.

         4. Petitionc1; all eges that he suffered chronic inflnmmC\tory demyclinating po!ynem!tis

 (';CJDP") ns a consequence of the flu imlnuoizat ion he received on or about November 15, 20 12,

and fu1ther al le$es that he suffered the res idual . ~ffects of this injliry for m9re than six m9nths.

         5. Petitioner represents tl?~t there has been no pl'ior award 01· scttleine1it of u civil nction

 for damages on his behalf as a result of his cond itio n.




                                             . Page 1 ofS .
          6. Respondent cl~nies that the ·~u vaccine caused petitioner's alleged CIOP or any other

injury and ~urthcr denies th;it his alleged        ClllTCnt   disnbilities nre a sequela of a vaccine-related

injury.

          7. Maint~ining their apove~stilt~d positions, the parties nevertheless now agree ·that the

issues bet\veen them shnll be settled          11. Payment made pursuaril to. pnrngraph 8 of this Stipul ation and any mnounts awm'ded

pmsuant to parngraph 9 wi ll be made in ctcco rdance with 42 U.S.C. § 300nn-15(i), subject to lhe

ava ilabil ity of sufficient statu~o ty funds.

        12. The pal'C'ies -and their attorneys fu1ther ag1'ee-and stipulate that,.except for any award

for attorneys ' fees ond lit\gation costs, the money provicledpur~t1anl to this S tipul a~i on wil I be used

solely for tile benefit of petilionel' as contemplated by a st1'ict constructi on of42_.U.$.C.

§ 300aa-l 5(a) and   (d)~   and subject to the co1iditions
                                                .          of 42 L/;S.C § 300an·
                                                                           .     ! 5(g) and (h).

         13. ln return fo1· the payments described in paragraphs 8 nnd 9, petitioner, in hi s indiv idua l

copaci ty 1 nncl on behalf of his heirs, executors, adm inistrators, st·1ccessors, and assigns, docs forever

irrevocably and uncomiitionolly release, acquit and discharge the United Stn1es nnd the Secretary

of Hea lth and Human Sel'vi ccs from ony and all actions or causes of nclion (including agreements,

judgments, claims, damages, loss of s·ervices, expenses and all demands of whatever kind or

nature) that have been brought, could have been b1:ought, or coulct be tin1cly bro1_1ght in the Uni led

States Court of    F~dern l   Claims, under the Nnti onnl   Vaccin~   Injury Co mpensation Progrnm , 42

U.S.C. §   300nn~ 10   et seq., on account of, or in any way gl'owitlg out of, any and all known or

unknown, suspe.Cted or unsuspected personal injmics to or deconform ily with a decision that is in complete conformity with the terms of this·Stipulation, then

the pariies:   ~ettlemcnt   nnd this Stipulation shal l be voidable at the sole discretion of either party.

        16. This Stipu lation exµresses a foll and comp lete negotiated settlement of liability and

damages claimed under the National Childhood VaGcine Injury Act of 1986, as arnen"ded, cx.cept

as otherwise noteq. in      r~ragrnph   9 above. There is absolu tely no agreement on the part of the

parties hereto to make uny payment 01· do any act or thi ng other than is herein expressly stated and

clec;rly a.greed to. The· parties ful'the·r agree      Rcsr cctfully submitted,


     PETITIONER:




     ATTORNEY OF RECORD FOR                                 AUTHORIZED REPRESENTATJVE
     PETITIONEI~ /                                          OF IIE ATTORNEY GENERAL:
      ~             -      (;I
                               (., J----                                       '~

        ONE LOGAN SQUARE
 130 NORTH 18TH STREET, SUITE 1600
PHILADELPHIA, PENNSYLVANIA 19103                            Civil Division
     Tel: (2 15) 79U-4.:>o I                                U.S. Department of Justice
                                                            P. 0 . Rox 146
                                                            13enj amin Franklin Station
                                                            Washington, D.C. 20044-0 146


     AUTHORIZED REPRESENTATIVE OF                           ATTORNEY OF RT~C ORD FOR.
     THE S ECRETAHY~f HEALTH AND                            RESPONDENT:
     HUMANS VICES/,,

     JJ.
     NAR r\ YAN
                        L - ~~--
                      , R, M.D.
                                                              (kr;rJtr-
                                                            COLLEEN C. HARTLl:Y
     Director, Di vision of                                 Trial Allorney
     lnj my Compensati on Programs (DICP)                   Torts Branch, Civil Divis ion
     Healthcare Systems Bureau                              U.S. Department of Justice
     U.S. Departm ent of Hea lth                            P.O. 13ox 146
     and Human Services                                     Benjam in Franklin Station
     5600 Fishers Lune                                      Washington, D.C. 20044-0 146
     Park lawn Building, Stop-08N I46B                      Tel: (202) 6 16-3644
     Rockville, MD 20857




     Dated :


                                            Pagt:: 5 of 5